Allowable Subject Matter
1.	This office action is a response to communication submitted on 02/11/2021. 
Information Disclosure Statement
2.  	The information disclosure statement(s) (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Li et al. (US 20190273429 A1), Zhou et al. (US 20140268933 A1), Jiang (US 20150349662 A1), HUENEMAN et al. (EP 2408093 A2), TAKAMIZAWA/KUMON et al. (JP 2017077132 A), Sartlet et al. (US 10476381 B1), STANCU/MCCULLOUGH et al. (JP 2004166495 A) and Baker (US 20060043920 A1) are the closest prior art disclosed.
	However, regarding Claims 1 and 11 the prior arts disclosed above do not teach or fairly suggest alone or in combination a plurality of differential mode capacitors connected to the plurality of common-differential mode inductors for filtering differential mode inductances; wherein the plurality of differential mode capacitors are commonly connected at an end of each differential mode capacitor distal to the plurality of common-differential mode inductors; wherein each differential mode capacitor of the plurality of differential mode capacitors is connected to a respective common-differential mode inductor of the plurality of common-differential mode inductors; a first plurality of common mode capacitors connected to the plurality of common- differential mode inductors for filtering common mode inductances; wherein the first plurality of common mode capacitors are commonly connected at an end of each common mode capacitor distal to the plurality of common-differential mode inductors; wherein each common mode capacitor of the first plurality of common mode capacitors is connected to the respective common-differential mode inductor of the plurality of common-differential mode inductors; a second plurality of common mode capacitors connected to the plurality of common- differential mode inductors for filtering common mode inductances; wherein the second plurality of common mode capacitors are commonly connected at the end of each common mode capacitor distal to the plurality of common-differential mode inductors; wherein each common mode capacitor of the second plurality of common mode capacitors is connected to the respective common-differential mode output inductor of the plurality of common-differential mode inductors; and a plurality of output contacts connected to the plurality of common-differential mode inductors configured to connect a load to provide a common mode and differential mode filtered alternating current.”.
	The examiner found that none of the closest prior arts fairly show the specific configuration and structural connection of all capacitors and inductors under the filter topology. Hence, the claims are considered novel. 
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846